Citation Nr: 0410297	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a fracture 
of the great and second toes of the right foot, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to October 
1970.

The case comes before the Board of Veterans' Appeals (Board) from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.

2.  The veteran's right foot disability is manifested by 
complaints of pain and current x-ray studies revealed no evidence 
of fracture, bony pathology or soft tissue calcification.

3.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service 
connected right foot disability so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the great and second toes of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 
(2003).

2.  The assignment of an increased disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as required 
by law regarding the issue addressed in this appeal.  On November 
9, 2000, the President signed the "Veterans Claims Assistance Act 
of 2000" (VCAA), 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's duty 
to assist claimants applies, and how that duty is to be 
discharged.  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  
The new law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 Fed. 
Reg. 45,620, 45,629 (August. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA as well as the recent 
implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has been informed of the evidence 
needed to show entitlement to an increased rating for the 
residuals of a fracture of the great and second toes of the right 
foot via a May 2001 RO letter and the January 2002 statement of 
the case (SOC).  Specifically, the appellant has been informed of 
the need to provide evidence showing that his residuals of a 
fracture of the great and second toes of the right foot is more 
severe than currently rated by the RO.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, all available 
and identified medical records have been obtained.  The veteran 
was given the benefit of a VA examination in June 2001.  As such, 
the Board finds that no additional identified evidence, which may 
aid the appellant's claim or might be pertinent to the bases of 
the claim, remains outstanding.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, in Pelegrini v. Principi, 17 Vet. App. (2004), the Court 
held that a notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.  Upon review of the claims folder, the Board notes that 
the appellant was supplied with a letter explaining the VCAA in 
May 2001 before the October 2001 rating decision.  This new 
"fourth element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  By 
various informational letters, a statement of the case and 
accompanying notice letter, VA satisfied the fourth element of the 
notice requirements.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that statue.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. §  4.7 (2003).  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2003).  In addition, a disability rating may require 
reevaluation in accordance with changes in a veteran's condition.  
It is thus essential in determining the level of current 
impairment that the disability is considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59; 
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran is currently assigned a 10 percent disability rating 
for a right foot disability under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2003).  He contends that his right 
foot disability is more disabling than currently evaluated and has 
appealed for an increased rating.

Under Diagnostic Code 5284, a 10 percent disability rating is 
warranted for moderate foot disability.  A 20 percent disability 
rating is warranted for a moderately severe foot disability, and a 
30 percent disability rating is assigned for a severe foot injury.  
In addition, actual loss of use of the foot warrants a 40 percent 
disability rating.  See 38 C.F.R. § 4.71a (2002).  Words such as 
"moderate," "moderately severe," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has reviewed all the evidence of record, with particular 
emphasis on the recent evidence, which consists of the veteran's 
contentions, VA treatment records and a VA examination report 
dated June 2001.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a case.  
The Board will summarize the relevant evidence in this case where 
appropriate.

The veteran was originally granted service connection for 
residuals of a fracture of the great and second toes of the right 
foot in a June 1972 rating decision.  A noncompensable evaluation 
was assigned.  In a February 1999 rating decision, the disability 
rating was increased to 10 percent disabling.  

Various VA medical records are also of record.  In April 2000 an 
x-ray study of the right food showed no definite fracture, bony 
pathology or soft tissue calcification.  Further x-rays were 
obtained in June 2001 of the veteran's right foot and the   
metatarsophalangeal and interphalangeal joints were noted to be 
intact and no definite fracture was seen by the examining 
radiologist.  In June 2001 the veteran reported pain in the right 
foot to the examining physician and 2% xylocaine was injected into 
the 2nd metatarsal of the right foot.  Additionally, in June 2001 
the veteran was issued a cane and instructed in proper use.

The medical evidence of record reflects that the veteran's right 
foot disability is manifested by pain.  At his June 2001 VA 
examination, the veteran reported that his right foot was painful 
when walking more than one mile or standing for two hours.  Upon 
examination, the veteran had full range of motion in his right 
foot with pain, and the right foot was found to have corns.  The 
veteran was diagnosed with status post injury of the right foot 
with residuals in the great toe and second toe secondary of 
contusion and possible fracture in the past.  The examining 
physician reviewed the medical records when making the diagnosis.

Functional impairment due to pain, in and of itself, warrants an 
entitlement to the minimal compensable evaluation of 10 percent.  
Specifically, the April 2000 and June 2001 x-ray examination 
reports showed that the joints of the right foot were intact, no 
definite fracture was seen, and no bony pathology or soft tissue 
calcification was noted.  The VA examinations showed no findings 
of other right foot abnormalities to warrant a higher rating.  
Additionally, the June 2001 VA medical examination noted that the 
veteran had a full range of motion in his right foot accompanied 
by pain.  The record does indicate that the veteran is able to 
walk and drive unassisted albeit with reported discomfort.  An 
abnormal gait was not reported at the June 2001 VA examination.  
As such, the Board does not find that there is additional 
functional impairment due to pain and weakness that would warrant 
a higher rating. 

As there is no evidence of moderately severe symptomatology 
associated with the veteran's right foot, the Board finds that the 
veteran's right foot disability has been appropriately rated as 10 
percent disabling under Diagnostic Code 5284.  This determination 
is consistent with x-ray evidence in June 2001 and April 2000 
which revealed no recent fractures and no other problems with the 
joints or tissues in the right foot.

The Board also finds that no other diagnostic code affords the 
veteran an evaluation in excess of 10 percent.  The only other 
pertinent diagnostic codes pertaining to the foot which provide 
evaluations higher than 10 percent are Diagnostic Code 5276 (flat 
foot), Diagnostic Code 5278 (claw foot, pes cavus), and Diagnostic 
Code 5283 (tarsal, or metatarsal bones, malunion or nonunion of).  
See 38 C.F.R. § 4.71a. However, as none of the evidence shows that 
the veteran has any of these conditions, they are not for 
application.

The Board also finds that a rating in excess of 10 percent is not 
warranted for the veteran's right foot disability on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca, supra.  While the evidence indicates that the 
veteran experienced increased pain with prolonged standing and 
walking, this degree of functional loss has already been 
contemplated in the awarded 10 percent rating.  The Board finds 
that additional functional loss, excess fatigability, and pain on 
movement are thus not supported by adequate pathology such that 
would warrant a rating higher than that currently assigned.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but 
they do not provide a basis for an increased rating under these 
circumstances

Ordinarily, the VA schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2003); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
The veteran has not identified any factors which may be considered 
to be exceptional or unusual, and the Board has been similarly 
unsuccessful.

The veteran has not indicated, nor has he presented evidence to 
support the premise, that his service-connected right foot 
disability has resulted in marked interference with employment as 
to render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented evidence to 
show that he has been hospitalized due to his right foot 
disability.  While the veteran has asserted that his right foot 
disability causes impairment, such impairment is contemplated in 
the disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, and 
the veteran has pointed to none.

In short, the veteran's service-connected right foot disability 
does not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards so as to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  Accordingly, an 
extraschedular evaluation is not warranted.

For the reasons and bases expressed above, the Board thus finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of a fracture of the great and 
second toes of the right foot.  As such, the benefit of the doubt 
rule need not be considered and the benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased evaluation for residuals of a fracture 
of the great and second toes of the right foot, currently 
evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



